Title: To George Washington from Robert Morris, 25 August 1796
From: Morris, Robert
To: Washington, George


        
          Sir.
          Philada August 25th 1796
        
        In the year 1791—I purchased of the State of Massachusetts a Tract of Country lying within the boundaries of the State of Newyork which had been Ceded by the latter to the former State under the Sanction & with the Concurrence of the Congress of the United States, This Tract of Land is bounded to the East by the Genesee River, to the North by Lake Ontario, to the West partly by Lake Erie & partly by the Boundary Line of the Pensylvania Triangle & to the South by the North Boundary Line of the State of Pensylvania, A Printed Brief of my Title I take the liberty to transmit Herewith, To perfect this Title it is necessary to purchase of the Seneca Nation of Indians their Native right, which I should have done soon after the purchase was made of the State of Massachusetts, but that I felt myself restrained, from doing so by Motives of Public consideration. The War between the Western Indian Nations & the United States did not extend to the Six Nations of which the Seneca’s Nation is one, and as I apprehended that if this Nation should sell its right during the existance of that War, they might the more readily be induced to join the Enemies of my Country I determ⟨ined⟩ not to make the purchase whilst that War lasted. When peace was made with the Indian Nations I turned my thoughts towards the purchase which is to me an object very interesting, but upon its being represented that a little longer patience untill the Western Posts should be delivered up by the British Government might still be of public utility I concluded to wait for that event also which is now happily accomplished, and there seems no obstacle remaining to restrain me from making the purchase, especially as I have reason to believe the Indians are desirous to make the Sale[.] the delays which have already taken place & which arose solely

from the considerations above mentioned have been extremely detrimental to my private affairs, but still being desirous to comply with Formalities prescribed by Certain Laws of the United States, altho’ those Laws probably do not reach my Case, I now make application to the President of the United States and request that He will Nominate and appoint a Commissioner to be present and Preside at a Treaty which He will be pleased to Authorize to be held with the Seneca Nation for the purpose of enabling me to make a purchase in Conformity with the Formalities required by sd Laws of the Tract of Country for which I have already paid a very large Sum of Money. My right to the preemption is unequivocal, and the Land is become so necessary to the growing Population and surrounding Settlements that it is with difficulty that the white People can be restrained from Squatting or setting down upon these Lands, which if they should do, it may probably bring on Contentions with the Six Nations. This will be prevented by a timely fair & honorable purchase[.] This proposed Treaty ought to be held immediately before the Hunting Season, or another year will be lost, as the Indians Cannot be Collected during that Season, The loss of another year under the payments I have made for these Lands, would be ruinous to my affairs, and as I have paid so great deferrence to Public considerations whilst they did exist, I expect & hope that my request will be readily granted now when there can be no cause for delay, especially If the Indians are willing to sell, which will be tested by the offer to buy. With the most perfect Esteem & respect I am Sir Your most Obedt & most hble Servt
        
          R.M.
        
      